                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBBIE FIELDS ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 21-cv-423-jdp
 GARY BOUGHTON,

         Respondent.


        Petitioner Robbie Fields seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than July 20, 2021. Any motion for leave to proceed without prepayment of the filing fee must

include a certified copy of an inmate trust fund account statement (or institutional equivalent)

for the six-month period beginning approximately December 29, 2020 through the date of the

petition, June 29, 2021.




                                            ORDER

        IT IS ORDERED that:

                  1.   Petitioner Robbie Fields may have until July 20, 2021, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 20, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 29th day of June, 2021.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
